Case 1:19-cr-00105-LGS Document 23 EFiled.08/13/49-Page-1-6FE—
USDC SDNY

DOCUMENT

EL. ECTRONICAL LY FILED

 
 
 
  

UNITED STATES DISTRICT COURT |"
SOUTHERN DISTRICT OF NEW YORK OC #:
cpp, AB TS 2019

UNITED STATES OF AMERICA, DA iE FILED CET
‘CONSENT TO PROCEED BEFORE
A UNITED STATES MAGISTRATE

JUDGE ON A FELONY PLEA ALLOCUTION
{9 cr 10§ (2E¢ )

 

 

- against -

use Lamsez. Before:
USM.J. 2? 7744
Defendant.

 

xX

The undersigned defendant, advised by his or her undersigned attorney, consents to a
United States Magistrate Judge presiding over the proceedings required by Rule 11, Fed, R. Crim. P.,
for me to enter a plea of guilty in my case, or to change my plea, if one has been previously made, from
not guilty to guilty. I understand that if my plea is accepted, my sentencing will take place before the
United States District Judge who is assigned, or who is to be assigned, to my case.

I understand that I have the absolute right to insist that all Rule 11 proceedings be
conducted before an Article [II Judge, and hereby represent and confirm to the Magistrate Judge that
no threats or promises, or other improper inducements, have been made to cause me to consent to this
procedure, and that I do so voluntarily.

IN WITNESS WHEREOF we have executed this consent this / S

 

 

 

 

day of __ Peevey , 2019 at Al Eu VoDll , New York,
OByneg DD ent. Coke
Defendant Attorney for Defendant

Accepted by: 7 i$——~7- LL, Eon,

United State$ Magistrate Judge
